Opinion op the Court by
Judge Clay
Reversing.
Fred M. Lindenberg brought this action to obtain a divorce from his wife, Florence Lindenberg, on the ground of abandonment. She being a nonresident, affidavit for a warning order was made and the court appointed a warning order attorney, who filed the necessary report. Depositions were taken on notice to the warning order attorney, and on final hearing the divorce was denied. Plaintiff has appealed.
It appears from the depositions that the parties were married in New York and then moved to Pike county/ where they resided for several years; that in the month of November, 1918, Mrs. Lindenberg left the home of her husband and has never returned; and, that the separation was not due to any fault on his part. There being no substantial irregularity in the proceeding, and the evidence being sufficient to establish the ground of divorce, we conclude that the divorce should have been granted.
Wherefore, the judgment is reversed and cause remanded with directions to enter judgment in conformity with this opinion.